     Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

ZURICH AMERICAN INSURANCE
COMPANY and AMERICAN
GUARANTEE AND LIABLITY
INSURANCE COMPANY,

             Plaintiffs,

v.                                                     Case No. 19-1275-JTM-GEB

JUSTIN F. TERRAZAS and
CLAUDALE M. ARTERBURN, as
Guardian and Conservator of
BRIAN D. ARTERBURN, an adult
with an impairment,

             Defendants.

                           MEMORANDUM AND ORDER

      This matter comes before the court on defendant Claudale M. Arterburn’s Motion

to Dismiss, or, in the Alternative, to Stay Plaintiffs’ Complaint for Declaratory Judgment

(Dkt. 14) and defendant Claudale M. Arterburn’s Motion to Dismiss, or, in the

Alternative, to Stay Plaintiffs’ First Amended Complaint for Declaratory Judgment (Dkt.

23). As discussed in detail below, Arterburn’s Motion to Dismiss the Complaint for

Declaratory Judgment (Dkt. 14) is denied as moot. Arterburn’s Motion to Dismiss the

First Amended Complaint (Dkt. 23) is granted in part and denied in part.

Procedural History

      Plaintiffs Zurich American Insurance Company (Zurich) and American Guarantee

and Liability Insurance Company (American) filed a Complaint (Dkt. 1) on October 15,

2019 seeking a declaratory judgment that defendant Justin Terrazas does not qualify as
     Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 2 of 18




an “insured” under the primary and umbrella insurance policies issued by Zurich and

American to non-party Eddy’s Chevrolet Cadillac, LLC (Eddy’s), a Wichita, Kansas car

dealership. The factual circumstances relevant to the declaratory judgment overlap with

a case pending in the Eighteenth Judicial District, Sedgwick County, Kansas, no. 18-cv-

683, captioned Arterburn v. Eddy’s Chevrolet Cadillac, LLC, et al.

       Highly summarized, the pertinent facts are that Terrazas, an admitted drug dealer,

was driving a black 2016 Chevrolet Tahoe on February 7, 2017, when that Tahoe became

involved in a high-speed chase with the Wichita Police Department. Central to the

resolution of both cases is the question of how Terrazas came to be driving the Tahoe that

day. The Tahoe had come into Eddy’s possession in December, 2015, and a dealership

employee noticed in mid-December 2016 that the vehicle, its dealer tag, and a set of keys

for the vehicle were missing from the dealership. The Tahoe was not reported stolen,

however, until February 7, 2017 after the Wichita Police Department contacted the

dealership and notified it that the Tahoe was under surveillance. During the high-speed

chase that occurred on February 7, 2017, Officer Brian Arterburn was involved with

laying “stop sticks” in the path of the Tahoe. While Officer Arterburn was laying the stop

sticks, the Tahoe swerved directly into him and ran over his head and torso, causing

catastrophic injuries. The parties dispute whether Terrazas had permission to drive the

Tahoe that day and whether Terrazas’s conduct in driving the Tahoe into Officer

Arterburn was intentional.

       Terrazas ultimately pled guilty on November 14, 2018 to (reckless) aggravated

battery of a law enforcement officer pursuant to KSA 21-5413(b)(2)(A) and possession

                                              2
     Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 3 of 18




with the intent to distribute methamphetamine. (Dkt. 15-6). Officer Arterburn’s spouse,

Claudale, filed the aforementioned suit in Sedgwick County against Eddy’s, Terrazas,

Moxie Motors LLC, Steven Enterprises LLC, and Brandon Steven Motors, LLC.

Arterburn’s Second Amended Complaint in the Sedgwick County case asserts alternative

claims against Eddy’s either for negligent failure to secure and report regarding the status

of the Tahoe, in the event that the Tahoe was stolen or otherwise taken from the

dealership without consent, or for negligent entrustment of the Tahoe to Terrazas in the

event the vehicle was furnished to Terrazas with Eddy’s permission. The Second

Amended Complaint also asserts claims against Terrazas directly for negligence as well

as alter ego claims against the other named defendants and a claim for loss of consortium

against all defendants. The Sedgwick County case has proceeded through discovery and

motion practice, and is now set for jury trial to begin in October 2020. (See First Amended

Scheduling Order, Dkt. 15-2). Zurich is defending Terrazas in the Sedgwick County

action under a reservation of rights.

       Plaintiffs’ Complaint for Declaratory Judgment (Dkt. 1) requests a judgment that

plaintiffs have no duty to defend or indemnify Terrazas in the Sedgwick County case and

no right to participate in or control the progress of the Sedgwick County case under either

the primary or umbrella policies. The Complaint advances a number of theories as to why

plaintiffs are not obligated to defend or indemnify Terrazas. With respect to the primary

policy, plaintiffs contend Terrazas was not a named insured or employee of a named

insured, was not a permissive driver of the Tahoe, that no employee of Eddy’s had

permission to give or sell the Tahoe to Terrazas, that to the extent Terrazas had

                                             3
     Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 4 of 18




permission to drive the Tahoe the acts that occurred on February 7, 2017 constituted a

major deviation from that permission, and that any permission Terrazas had to drive the

Tahoe was revoked when the vehicle was reported as stolen on February 7, 2017.

Plaintiffs further contend that either there was no “covered event” because there was no

accident, and that Terrazas’s intentional conduct invokes the Intentional Acts Exclusion

of the policy. As to the umbrella policy, plaintiffs make nearly identical claims that

Terrazas was not a named insured, was not a named insured under the “underlying

insurance” policy, was not an additional insured under the “underlying policy,” was

specifically excluded from the policy’s definition of “insureds,” that there was no covered

event as there was no “accident,” that Terrazas’s intentional conduct invokes the

Intentional Acts Exclusion, and that the Tahoe was an excluded automobile under the

policy.

          Arterburn filed a Motion to Dismiss, or in the Alternative, Stay (Dkt. 14) and

Memorandum in Support (Dkt. 15) on December 13, 2019, arguing that the court should

either decline to exercise jurisdiction over the matter due to the pending state court

action, or that the court should stay its determination of the declaratory judgment until

the conclusion of the state court action. Arterburn then filed an Answer to the Complaint

on December 16, 2019.

          Shortly after their response to Arterburn’s Motion to Dismiss and prior to any

ruling on that Motion to Dismiss, Plaintiffs filed an Amended Complaint (Dkt. 19) on

January 6, 2020. The Amended Complaint seeks declaratory judgment on the same

grounds as the original Complaint, with one additional claim applicable to both policies:

                                             4
     Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 5 of 18




that Terrazas’s failure to cooperate in his defense relieves plaintiffs of their duty to defend

Terrazas or otherwise participate in the underlying suit. Arterburn subsequently filed a

Motion to Dismiss, or in the Alternative, to Stay the First Amended Complaint (Dkt. 23)

which incorporated by reference arguments made in the first motion to dismiss.

Arterburn contemporaneously filed what was styled a Reply Brief in Support of

Defendant’s Motion to Dismiss, or, in the Alternative, to Stay Plaintiffs’ Complaint for

Declaratory Judgment (Dkt. 24) which was docketed as a memorandum in support of

Arterburn’s Motion to Dismiss/Stay the Amended Complaint. The “Reply Brief”

responds to the additional defense to coverage set forth in the Amended Complaint, lack

of cooperation, and contends the addition of that defense did not impact any of the

original arguments advanced in support of Arterburn’s argument that the court should

either dismiss the Complaint or stay consideration of the arguments pending the outcome

of the Sedgwick County case.

       Plaintiffs contends the court should deny both Motions to Dismiss on procedural

grounds. Alternatively, plaintiffs contend that if the court considers one or both motions

to dismiss on their merits, that the court should exercise its jurisdiction to hear the

declaratory judgment because it is capable of efficiently resolving the issues related to

insurance coverage without intruding on the state court’s determination of liability issues

between Eddy’s, Terrazas, and Arterburn.

Analysis

       Plaintiffs argue that Arterburn’s first Motion to Dismiss should be denied as moot,

because it was filed before plaintiffs filed their First Amended Complaint. Plaintiffs then

                                              5
         Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 6 of 18




argue that Arterburn’s Motion to Dismiss the First Amended Complaint should be

disregarded because it improperly incorporated arguments by reference from the first

Motion to Dismiss, and because Arterburn’s reply brief raised additional arguments

responsive to plaintiffs’ First Amended Complaint that were not present in the original

brief.

          Arterburn’s first Motion to Dismiss is properly denied as moot, both in light of the

filing of the First Amended Complaint and in light of the filing of Arterburn’s Motion to

Dismiss the Amended Complaint. As to the Motion to Dismiss the First Amended

Complaint, however, the court finds that a resolution of the issues presented on their

merits rather than on technicalities is preferable. The court will accept Arterburn’s

incorporation by reference of arguments in the first Motion to Dismiss and reply brief

associated therewith. While the cases cited by plaintiffs show the court’s general disfavor

with incorporation by reference, the court finds those cases either distinguishable or

inapplicable. The court does not find that Arterburn’s incorporation by reference was any

attempt to subvert court rules or abuse the briefing process, nor does the court find that

Arterburn’s incorporation by reference was confusing or difficult to interpret given the

relatively few briefs filed in this matter. Instead, Arterburn’s attempt to incorporate

arguments by reference seems to be an attempt to serve judicial economy. While the

briefing could have been handled differently the court has no trouble discerning which

arguments were incorporated by reference. It also appears from the record that plaintiffs

were able to adequately respond to all arguments presented. The court consequently

finds no basis to disregard the arguments presented in Arterburn’s Motion to Dismiss the

                                               6
      Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 7 of 18




First Amended Complaint or the reply brief filed in support of Arterburn’s Motion to

Dismiss, so it moves to determine those issues on the merits.

       Plaintiffs’ action is brought pursuant to the federal Declaratory Judgment Act,

which provides that any court of the United States “may declare the rights and other legal

relations of any interested party seeking such declaration, whether or not further relief is

or could be sought.” 28 U.S.C. § 2201. The court has acknowledged that declaratory

judgment actions are appropriate to determine an insurance company’s obligation or

liability under a policy of insurance. See Allstate Prop. & Cas. Ins. Co. v. Salazar-Castro, 2009

WL 997157 at *3 (D. Kan. Apr. 14, 2009) (quoting Bd. of Cty. Comm’rs of County of Marshall

v. Continental Western Ins. Co., 184 F.Supp.2d 1117, 1122 (D. Kan. 2001)). In fact, no party

here contends that the court generally lacks jurisdiction over the subject matter or parties

in this suit.

       Where the parties diverge in their arguments is on the question of whether the

court should exercise its jurisdiction over the case in light of the pending Sedgwick County

matter. Even where a lawsuit satisfies jurisdictional prerequisites, “district courts possess

discretion in determining whether and when to entertain an action under the Declaratory

Judgment Act.” Wilton v. Seven Falls Co., 515 U.S. 277, 282, 115 S.Ct. 2137 (1995). A district

court’s decision to abstain from exercising its declaratory judgment jurisdiction is subject

to challenge only if “the district court made a clear error in judgment or exceeded the

permissible bounds of choice in its decision to abstain from exercising its jurisdiction.”

St. Paul Fire & Marine Ins. Co. v. Runyon, 53 F.3d 1167, 1168-69 (10th Cir. 1995) (citing

McEwen v. City of Norman, 926 F.2d 1539, 1553-54 (10th Cir. 1991)).

                                               7
     Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 8 of 18




       Here, Arterburn urges the court to decline to exercise its jurisdiction because

resolution of the Sedgwick County action will necessarily involve consideration of many

factual issues that are necessary to resolve the instant declaratory judgment action –

including the issues of Terrazas’s permission to drive the Tahoe and whether his actions

were intentional - and argues that the court’s resolution of these factual issues that are

simultaneously at play in the Sedgwick County case could create friction between the

federal and state court system. The Tenth Circuit has held that a “district court should

not entertain a declaratory judgment action over which it has jurisdiction if the same fact-

dependent issues are likely to be decided in another pending proceeding.” Kunkel v.

Continental Cas. Co., 866 F.2d 1269, 1276 (10th Cir. 1989); see also Cont’l W. Ins. Co. v.

Robertson Tank Serv. Inc., 2013 WL 1447067 at *2 (D. Kan. Apr. 9, 2013) (quoting St. Paul

Fire & Marine Ins. Co., 53 F.3d at 1170).

       All parties cite with approval the list of factors approved by the Tenth Circuit

which a trial court should consider when deciding whether or not to exercise jurisdiction

over a declaratory action: (1) whether the declaratory action would settle the controversy;

(2) whether the action would serve a useful purpose to clarify the legal relationships at

issue; (3) whether the declaratory remedy is being used merely for “procedural fencing”

or as a means to create a race to res judicata; (4) whether the declaratory action would

increase friction between the federal and state courts or improperly encroach upon state

court jurisdiction; and (5) whether there is an alternative remedy that would be better or

more effective. State Farm Fire. & Cas. Co. v. Mhoon, 31 F.3d 979, 983 (10th Cir. 1994).



                                              8
     Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 9 of 18




         One of the “alternative remedies” contemplated by the Mhoon court, which the

parties do not dispute the court has a right to elect, is a stay of the federal proceedings

pending outcome of the state court action. In Mhoon, the 10th Circuit suggested that a stay

of federal proceedings might be more appropriate in light of ongoing state proceedings

on the same subject. See 31 F.3d at 984. This court has previously exercised a stay as a

remedy where a lawsuit involved key factual issues also before a state court – namely a

party’s state of mind and whether he was at fault – but certain issues would have

remained for consideration in the federal court even after resolution of the state court

proceedings. See Allstate Prop. & Cas. Ins. Co., 2009 WL 997157 at *3.

Application of the Mhoon Factors

         The court has an obligation to weigh the five Mhoon factors when it determines

whether to exercise jurisdiction over a declaratory judgment action, but the Tenth Circuit

has recognized those factors can be highly fact-intensive and discretionary.

Consequently, the Circuit will not engage in a de novo review of the court’s decision on

appeal but instead “will only ask whether the trial court’s assessment of them was so

unsatisfactory as to amount to an abuse of discretion.” State Farm Fire & Cas Co. v. Mhoon,

31 F.3d at 983 (citing Duggins v. Hunt, 323 F.2d 746 (10th Cir. 1963); Kunkel, 866 F.2d at

1273).

         The first two Mhoon factors ask whether a declaratory judgment would settle the

controversy, and whether it would clarify the legal relationships at issue. “Courts have

recognized that because an insurer has a duty to defend, as well as a duty to conduct

settlement negotiations and to pay any settlement amount or judgment entered against

                                             9
     Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 10 of 18




its insured, a declaratory judgment action is appropriate to clarify legal relationships

prior to final adjudication of an underlying action.” Allstate Prop. & Cas. Ins. Co., 2009 WL

997157 at *1 (citing Kunkel, 866 F.2d at 1275; Horace Mann Ins. Co. v. Johnson, 953 F.2d 575,

578 (10th Cir.1991) (expressing discomfort with the idea that parties should have “to wait

until the tort victim attempt[s] to collect his or her judgment from the insurance carrier

to litigate [insurance] coverage issues”). The court has previously found in declaratory

judgment actions involving insurance coverage that the first two Mhoon factors favor the

exercise of jurisdiction. See Allstate Prop. & Cas. Ins. Co., 2009 WL 997157 at *1 (“A

declaration by this court relating to the coverage issues presented will clarify the parties’

legal relations and resolve uncertainty surrounding plaintiff’s obligations.”).

       As to the issues presented to the court in this declaratory judgment, court finds the

first and second Mhoon factors likewise favor continuing with the declaratory judgment

action. Plaintiffs’ First Amended Complaint asks the court to determine that Terrazas is

not covered under either of the insurance policies issued by plaintiffs to Eddy’s that

might have otherwise provided coverage for the Tahoe on the date in question. If the

action were decided in plaintiffs’ favor, plaintiffs would have no duty to defend Terrazas

in the underlying suit and no duty to indemnify him for any damages for which he may

ultimately be held liable. That decision would certainly clarify plaintiffs’ legal obligations

to both Terrazas and Arterburn, and would settle the controversy as to the issue of

whether the insurance policies provide any applicable coverage. Consequently, the first

two Mhoon factors favor plaintiffs.



                                             10
    Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 11 of 18




       The third Mhoon factor asks the court to determine whether the declaratory

judgment is being used merely for purposes of procedural fencing or to provide an arena

for res judicata. To determine “whether the declaratory judgment action is being used in

order to gain a procedural advantage, the court considers the timeliness of the actions at

issue.” Allstate Prop. & Cas. Ins. Co., 2009 WL 997157, at *2 (quoting Ortiz v. Biscanin, 190

F.Supp.2d 1237, 1246 (D.Kan.2002) (quoting Bd. of County Comm'rs, 184 F.Supp.2d at

1121)) (internal quotation marks omitted). In Allstate, the court found this factor to be

neutral when the plaintiff insurers filed their declaratory judgment action after the

defendants had made demands, but before the defendants had filed a tort action in state

court. Under those circumstances, the court found the coverage issues to be distinct from

the damage and liability issues presented in the state tort action, and found that the

record did not reflect any sort of “procedural fencing.”

       In this case, the Second Amended Complaint in Arterburn’s state tort action was

filed on February 5, 2019. (Dkt. 15-1). Eddy’s filed an Answer to the Second Amended

Complaint on February 19, 2019 (Dkt. 15-3), which denied that Terrazas had permission

to use the Tahoe and argued that Terrazas’s conduct was intentional, rather than

negligent. The Answer contained a cross-claim against defendant Terrazas brought

pursuant to the Kansas Declaratory Judgment Act, K.S.A. 60-1701 et seq. The cross-claim

sought a judgment from the Sedgwick County court that Terrazas’s conduct on February

7, 2017 was either intentional or personal such that Eddy’s could not be held liable for

negligent entrustment of the Tahoe to Terrazas. Arterburn filed a motion to strike the

cross-claim on March 18, 2019 (Dkt. 18-2) which noted that Eddy’s defense was being

                                             11
    Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 12 of 18




provided by Zurich and that the theory of negligent entrustment advanced in the Second

Amended Complaint would make Terrazas an insured under the insurance policy issued

by Zurich to Eddy’s (the same primary policy of insurance at issue in this case). The

motion to strike argued that Zurich was essentially seeking a declaratory judgment

concerning its obligation to provide insurance coverage to Terrazas under the guise of

Eddy’s cross-claim. In response to the motion to strike (Dkt. 18-2), Eddy’s admitted the

cross-claim was a declaratory judgment that would effectively end the case as to Eddy’s

because a determination that Terrazas acted intentionally would resolve the controversy

as to Eddy’s responsibility. But, Eddy’s argued, the result was proper because Terrazas’s

guilty plea in state court conclusively established that his conduct was intentional. The

Sedgwick County court held a hearing on the matter and ruled in Arterburn’s favor,

striking the cross-claim on April 9, 2019. (Dkt. 15-4). Subsequently, an entry of appearance

was filed in Sedgwick County on behalf of Terrazas on April 30, 2019 (Dkt. 15-5) which,

given the information provided to this court, was due to Zurich’s election to defend

Terrazas under a reservation of rights.

       Given that background, it is clear that Zurich was well aware of the nature of

Arterburn’s claims against Eddy’s and Terrazas by at least February 5, 2019 and was

aware that if Terrazas’s conduct was found to be either impermissible or intentional, that

Zurich would not be obligated to provide insurance coverage on Terrazas’s behalf. Such

a declaration was the subject of Eddy’s cross-claim against Terrazas, which Zurich

admitted would have effectively ended the state court litigation. Nevertheless, plaintiffs

waited until October 15, 2019 to file a complaint in this court that seeks substantially the

                                            12
    Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 13 of 18




same relief Eddy’s sought in its cross-claim against Terrazas in Sedgwick County (albeit

through a different legal mechanism). While plaintiffs are within their rights to file the

declaratory judgment action on the issues of insurance coverage, given the timing of the

events and the delay of time between plaintiffs’ knowledge of the basis of their

declaratory judgment claim and their decision to file the federal complaint, reasonable

observers could conclude the federal action was filed as some type of gamesmanship or

attempt to win a procedural advantage by allowing plaintiffs to obtain the type of relief

in federal court that they were previously denied by the state court. The court concludes,

then, that the third Mhoon factor weighs slightly in favor of a decision to dismiss or stay

the declaratory judgment.

       The fourth Mhoon factor asks the court to consider whether a decision to exercise

jurisdiction over the declaratory judgment would increase friction between the federal

and state courts or improperly encroach upon the state court’s jurisdiction. The court has

previously determined this to be the “most significant” factor in a similar case involving

fact-intensive determinations of who was at fault and whether that individual acted

negligently or intentionally. See Allstate Prop. & Cas. Ins. Co., 2009 WL 997157 at *2. In

Allstate, the court observed that the issues of who was at fault and whether that individual

acted intentionally were not “sham” fact issues, and that although there was a slight

difference in the way the issues were framed, the District Court’s determination of the

issues could well encroach upon the state court’s jurisdiction and cause friction between

the two. The court further noted that in the state court action, the parties had an

opportunity to fully litigate the issues of fault and intent. Moreover, the defendant-actor

                                            13
    Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 14 of 18




in that case, like Terrazas here, was represented in the state court action and actively

defending himself, whereas he was unrepresented in the federal court action, had not

appeared, and had default entered against him. Ultimately the court found “to enter

default judgment against defendant … in a case presenting factual issues that are also

being determined in state court – and in a case where defendant … has also appeared –

would cause friction between federal and state courts.” Id. at *2.

       The court finds that an exercise of jurisdiction here would similarly cause friction

between federal and state courts. Plaintiffs stress that a decision in the Sedgwick County

court determining whether Terrazas acted intentionally or negligently (as determined

under tort standards) and whether Eddy’s and other defendants were responsible for

providing Terrazas with the vehicle that injured Officer Arterburn would not resolve the

insurance coverage question. Plaintiffs further assert that a decision that Terrazas acted

negligently in a tort action is determined under a different legal standard than this court

would apply to determine whether he acted negligently or intentionally for purposes of

insurance coverage. While the applicable legal standards may be marginally different,

plaintiffs cannot avoid the substantial overlap of the factual issues presented.

       Plaintiffs argue that they are not obligated to provide insurance coverage to

Terrazas in part because he was not a permissive user of the vehicle, that he significantly

deviated from any permissive use of the vehicle, and that his conduct in driving the

vehicle into Officer Arterburn was intentional rather than accidental. Resolving those

issues could require this court to determine, at a minimum, how and when Terrazas came

into possession of the Tahoe, the purpose of his possession of the Tahoe, whether there

                                            14
    Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 15 of 18




were any communications from Eddy’s or its employees with Terrazas about his

permission to use the Tahoe, the content and timing of those communications, and the

precise scope of any permission given. Despite plaintiffs’ assertion that the court could

conclude Terrazas’s conduct was intentional simply by virtue of his criminal plea

agreement or the egregious nature of his conduct as a known drug offender engaged in

a high-speed chase with police, the court finds that in order to declare Terrazas’s conduct

in hitting Officer Arterburn intentional for purposes of the insurance policy at issue it

would need to determine precisely how the injury occurred and the detailed

circumstances of Terrazas’s conduct in operating the vehicle at that exact moment in time.

       These are all fact-intensive issues; not only have they been the subject of extensive

discovery in the Sedgwick County matter, but a Sedgwick County jury is poised to

answer those inquiries in October 2020. If this court were to determine that Terrazas was

acting without permission in his use of the vehicle or that his conduct was intentional,

rather than negligent, those findings could conflict with the result a jury might return in

the matter. Not only would that subject the parties to inconsistent results, but it creates a

substantial possibility of friction between the state and federal court systems.

       The presence of issues in the declaratory judgment that are not present in the state

court action – namely, whether Terrazas cooperated in his defense and whether he

qualified as an insured under the secondary umbrella policy issued by American – do not

resolve or outweigh the potential tension between state and federal courts as to the fact-

intensive issues of permissive use and intent. The fact that the court could conceivably

resolve the question of cooperation or contractual interpretation without intruding upon

                                             15
     Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 16 of 18




the state court’s determination of other fact-intensive issues does not sway this court

towards exercising jurisdiction over the entire matter at the risk of creating inconsistent

results or friction between the state and federal court. The court concludes that the fourth

Mhoon factor weighs significantly in favor of a decision to decline jurisdiction or stay the

matter.

       The fifth and final Mhoon factor asks the court to determine whether an alternative

remedy would be better or more effective at resolving the issues in the case. To be sure,

the declaratory judgment sought by plaintiffs would effectively resolve the coverage

issues at dispute in the matter, and would conclusively determine that plaintiffs were not

obligated to participate in the defense or indemnification of Terrazas in the state court

matter. If the state court matter is allowed to proceed to trial before this action is decided,

it is possible plaintiffs may provide that defense to Terrazas only to have a jury determine

that Terrazas had no permission operate the vehicle at the time in question or that

Terrazas acted intentionally rather than negligently. The court finds that this danger,

however, is substantially outweighed by the fourth Mhoon factor.

       Further, the court finds that there is an alternative remedy available – a stay of this

action – that would be preferable. A stay of this declaratory judgment pending the

outcome of the Sedgwick County case would allow for full and fair litigation of the factual

issues presented while allowing this court to retain and exercise jurisdiction over the

coverage disputes that have been properly presented. Because a better alternative is

available to the court, the court finds the fifth Mhoon factor weighs in favor of Arterburn.



                                              16
      Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 17 of 18




       Although the parties disagree as to whether a stay is appropriate here, neither

party disputes the court has the ultimate authority to issue a stay of the declaratory

judgment action in lieu of declining to exercise jurisdiction. See Mhoon, 31 F.3d at 984

(suggesting that a stay, rather than dismissal, may be appropriate where a factual dispute

exists and a state court proceeding involves the same subject). If “issues would remain to

be decided in light of the outcome of the state case,” dismissal of an action is not required.

Id.

       Here, plaintiffs have correctly noted that the declaratory judgment action

encompasses issues that would not be decided by the state court action – whether

Terrazas cooperated in his defense (although the court notes that this issue may be

somewhat factually informed by Terrazas’s actions in the state court matter), and

whether Terrazas qualified as an insured under the secondary policy. In light of those

issues that may remain after the Sedgwick County suit is resolved, the court finds that a

stay of this litigation is the most appropriate result. See Allstate, 2009 WL 997157 at *3

(finding that a stay of proceedings pending resolution of the underlying state court

lawsuit was appropriate in light of the state court’s determination of key factual issues as

to whether an individual was at fault and his state of mind at the time of the accident).

Conclusion

       Declaratory judgment would typically be an appropriate remedy to determine an

insured’s rights and obligations pursuant to an insurance policy. The parties do not

dispute the court’s jurisdiction and authority to hear the dispute at issue here, whether

plaintiffs have an obligation to provide coverage to Terrazas given the defenses to

                                             17
    Case 6:19-cv-01275-JTM-ADM Document 41 Filed 06/02/20 Page 18 of 18




coverage raised in their Amended Complaint. It is well-established that the court has the

discretionary authority to decline to exercise its jurisdiction in the event that it finds an

exercise of jurisdiction would be inappropriate. After consideration of the factors

established to guide the court’s determination in that regard, the court finds that there is

significant potential for conflict between the state and federal courts in light of the

concurrent Sedgwick County lawsuit and the substantial overlap of fact-intensive issues

between the declaratory judgment and state court litigation. In light of that conflict, and

in light of the court’s analysis of the other Mhoon factors, the court determines that a stay

of the declaratory judgment action until the Sedgwick County litigation is resolved is

appropriate.

       Defendant Arterburn’s Motion to Dismiss or Stay the First Amended Complaint

(Dkt. 23) is consequently GRANTED in part, and DENIED in part. Defendant Arterburn’s

Motion to Dismiss (Dkt. 14) is DENIED as moot. This matter is STAYED pending the

outcome of Arterburn et al. v. Eddy’s Chevrolet/Cadillac et al., Sedgwick County, Kansas

Case No. 2018-cv-683-TC. The parties shall notify this court of any resolution of that case

on its merits within five business days.

       IT IS SO ORDERED.

       Dated this 2nd day of June, 2020.

                                           /s/      J. Thomas Marten
                                           THE HONORABLE J. THOMAS MARTEN
                                           UNITED STATES DISTRICT COURT




                                             18
